Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered September 9, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The verdict rejecting defendant’s agency defense was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence supported the conclusion that defendant did not act solely to accommodate the buyer (see People v Roche, 45 NY2d 78, 85 [1978], cert denied 439 US 958 [1978]; People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]).
We perceive no basis for reducing the sentence.
*326Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Saxe, J.P., Marlow, Williams, Catterson and Malone, JJ.